                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY ROEBUCK,                                          CIVIL ACTION
             Plaintiff,

              v.

OFFICER STANLEY DAVIS, JR., Badge                         NO. 19-2816
No. 9660,
OFFICER RAMOS, Badge No. 394,
OFFICER MYERS, Badge No. 2103, and
SOUTHEASTERN PENNSYLVANIA
TRANSPORTATION AUTHORITY, also
known as “SEPTA,”
                  Defendants.


                                          ORDER

       AND NOW, this 10th day of February, 2020, upon consideration of Defendants

Southeastern Pennsylvania Transportation Authority and Officer Ramos’ Motion to Dismiss for

Failure to State a Claim (Document No. 8, filed October 16, 2019) and Plaintiff’s Response and

Answer to Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint (Document No.

10, filed October 28, 2019), for the reasons stated in the Memorandum dated February 10, 2020,

IT IS ORDERED that Defendants Southeastern Pennsylvania Transportation Authority and

Officer Ramos’ Motion to Dismiss for Failure to State a Claim is GRANTED. Plaintiff’s claims

against Officer Ramos and SEPTA are DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that plaintiff is granted leave to file a second amended

complaint with respect to his claims against Officer Ramos and SEPTA within twenty (20) days,

if warranted by the facts and applicable law as set forth in the accompanying Memorandum

dated February 10, 2020.
       IT IS FURTHER ORDERED that a preliminary pretrial conference by telephone will

be scheduled in due course.

                                               BY THE COURT:

                                               /s/ Hon. Jan E. DuBois

                                                 DuBOIS, JAN E., J.




                                           2
